              Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 1 of 21




 1 Laurence M. Rosen, Esq. (SBN 219683)
   THE ROSEN LAW FIRM, P.A.
 2 355 South Grand Avenue, Suite 2450
 3 Los Angeles, CA 90071
   Telephone: (213) 785-2610
 4 Facsimile: (213) 226-4684
   Email: lrosen@rosenlegal.com
 5
 6 Counsel for Plaintiff
 7                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 8
 9    MARTIN JOSEPH ABADILLA, Individually                Case No:
      and on behalf of all others similarly situated,
10                                                        CLASS ACTION COMPLAINT FOR
             Plaintiff,                                   VIOLATIONS OF THE FEDERAL
11
                                                          SECURITIES LAWS
12           v.
                                                          JURY TRIAL DEMANDED
13    PRECIGEN, INC. F/K/A INTREXON
      CORPORATION, RANDAL J. KIRK, and
14
      RICK L. STERLING,
15
             Defendants.
16
17
            Plaintiff Martin Joseph Abadilla (“Plaintiff”), individually and on behalf of all other
18
     persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against
19
     Defendants (defined below), alleges the following based upon personal knowledge as to Plaintiff
20
     and Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter alia,
21
22 the investigation conducted by and through Plaintiff’s attorneys, which included, among other
23 things, a review of the defendants’ public documents, conference calls and announcements made
24 by defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and press
25 releases published by and regarding Precigen, Inc. (“Precigen” or the “Company”) f/k/a Intrexon
26 Corporation (“Intrexon”), analysts’ reports and advisories about the Company, information readily
27 obtainable on the Internet, and the SEC’s September 25, 2020 “Order Instituting Cease-and-Desist
28 Proceedings Pursuant to Section 21C of the Securities Exchange Act Of 1934, Making Findings,

                                                   -1-
                     Class Action Complaint for Violation of the Federal Securities Laws
              Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 2 of 21




 1 and Imposing a Cease-and-Desist Order” in the proceeding styled In the Matter of Precigen, Inc.
 2 (f/k/a Intrexon Corporation), File No. 3-20069 (the “Cease-and-Desist Order”). Plaintiff believes
 3 that substantial evidentiary support will exist for the allegations set forth herein after a reasonable
 4 opportunity for discovery.
 5
                                         NATURE OF THE ACTION
 6
            1.      This is a federal securities class action on behalf of a class consisting of all persons
 7
     and entities other than Defendants who purchased or otherwise acquired the publicly traded
 8
     securities of the Company between May 10, 2017 and September 25, 2020, both dates inclusive (the
 9
10 “Class Period”). Plaintiff seeks to recover compensable damages caused by Defendants’ violations
11 of the federal securities laws and to pursue remedies under Sections 10(b) and 20(a) of the
12 Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder.
13                                      JURISDICTION AND VENUE
14          2.      The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the
15
     Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder by the SEC
16
     (17 C.F.R. §240.10b-5).
17
            3.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.
18
     §1331 and §27 of the Exchange Act.
19
            4.      Venue is proper in this District pursuant to §27 of the Exchange Act and 28 U.S.C.
20
     §1391(b) as Defendants conducts business in this district and a significant portion of the
21
     Defendants’ actions and the subsequent damages took place within this District.
22
            5.      In connection with the acts, conduct and other wrongs alleged in this Complaint,
23
     Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,
24
     including but not limited to, the United States mail, interstate telephone communications and the
25
     facilities of the national securities exchange.
26
27
28

                                                   -2-
                     Class Action Complaint for Violation of the Federal Securities Laws
             Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 3 of 21




 1                                               PARTIES
 2          6.     Plaintiff, as set forth in the accompanying Certification, purchased the Company’s
 3 securities at artificially inflated prices during the Class Period and was damaged upon the revelation
 4 of the alleged corrective disclosure.
 5         7.      Defendant Precigen f/k/a Intrexon purportedly operates in the synthetic biology field
 6 and creates biologically-based products. The Company is incorporated in Virginia and its
 7 headquarters is in Germantown, Maryland. Precigen maintains an office in South San Francisco.
 8 During the Class Period, the Company’s securities traded on the New York Stock Exchange
 9 (“NYSE”) under the ticker symbol “XON” until September 25, 2018, when the Company’s stock
10 began trading on the NASDAQ market. On February 1, 2020, the Company changed its name to
11 “Precigen, Inc.” and its stock symbol to “PGEN.”
12        8.      Defendant Randal J. Kirk (“Kirk”) served as Chairman of the Board of the Company
13 throughout the Class Period. Defendant Kirk also served as the Chief Executive Officer of the
14 Company during the Class Period until February 2020.
15          9.     Defendant Rick L. Sterling (“Sterling”) served as the Chief Financial Officer of the
16 Company throughout the Class Period.
17
         10.    Defendants Kirk and Sterling are sometimes referred to herein as the “Individual
18
   Defendants.”
19
         11.    Each of the Individual Defendants:
20
         (a)    directly participated in the management of the Company;
21
         (b)    was directly involved in the day-to-day operations of the Company at the highest
22
                levels;
23
         (c)    was privy to confidential proprietary information concerning the Company and its
24
                business and operations;
25
         (d)    was directly or indirectly involved in drafting, producing, reviewing and/or
26
27              disseminating the false and misleading statements and information alleged herein;

28

                                                  -3-
                    Class Action Complaint for Violation of the Federal Securities Laws
             Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 4 of 21




 1          (e)       was directly or indirectly involved in the oversight or implementation of the
 2                    Company’s internal controls;
 3          (f)       was aware of or recklessly disregarded the fact that the false and misleading
 4                    statements were being issued concerning the Company; and/or
 5          (g)       approved or ratified these statements in violation of the federal securities laws.
 6
            12.       The Company is liable for the acts of the Individual Defendants and its employees
 7
     under the doctrine of respondeat superior and common law principles of agency because all of the
 8
     wrongful acts complained of herein were carried out within the scope of their employment.
 9
            13.       The scienter of the Individual Defendants and other employees and agents of the
10
     Company is similarly imputed to the Company under respondeat superior and agency principles.
11
            14.       The Company and the Individual Defendants are referred to herein, collectively, as
12
     the “Defendants.”
13
                                       SUBSTANTIVE ALLEGATIONS
14
15                                Materially False and Misleading Statements

16          15.       On May 10, 2017, the Company filed a Form 8-K (the “May 8-K”) with the SEC

17 which announced the Company’s financial results and position for the quarter ending March 31,
18 2017. Attached to the May 8-K was a press release (the “May Press Release”) and a slideshow (the
19 “May Slideshow”).
20          16.       The May Press Release stated the following, in pertinent part, regarding the
21 Company’s proprietary methanotroph bioconversion platform:
22      Business Highlights and Recent Developments:

23                •   Intrexon's proprietary methanotroph bioconversion platform has achieved
                      yields necessary for site selection on two molecules, isbobutyraldehyde and
24                    2,3 butanediol (2,3 BDO), each of which represent a multi-billion dollar
25                    revenue opportunity for the Company. Yields for 2,3 BDO, a precursor to
                      butadiene, increased by greater than 30% during the first quarter of 2017.
26                    This yield level produces a positive "in the money" gross margin based on
                      current natural gas and product prices. While additional yield
27
                      improvements and scaling milestones must be met, the current yields and
28                    business implications have led the Company to retain Moelis & Company to

                                                    -4-
                      Class Action Complaint for Violation of the Federal Securities Laws
            Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 5 of 21




                    advise it on strategic and financial options with respect to its bioconversion
 1
                    platform and specific products;
 2
                 (Emphasis added.)
 3
 4         17.      The May Slideshow included the following slides, touting the Company’s
 5 proprietary methanotroph bioconversion platform:
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -5-
                     Class Action Complaint for Violation of the Federal Securities Laws
             Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 6 of 21




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         18.      On August 9, 2017, the Company filed a Form 8-K (the “August 8-K”) with the SEC
13 which announced the Company’s financial results and position for the quarter ending June 30, 2017.
14 Attached to the May 8-K was a press release (the “August Press Release”) and a slideshow (the
15 “August Slideshow”).
16         19.      The August Press Release stated the following, in pertinent part, regarding the
17 Company’s proprietary methanotroph bioconversion platform: “After attaining commercially
18 relevant yields on two high-value industrial molecules, isbobutyraldehyde and 2,3 butanediol (2,3
19 BDO), retained Moelis & Company to advise on strategic and financial options, later converting the
20 assignment to a transactional objective[.]” (Emphasis added.)
21         20.      The August Slideshow included substantially similar slides touting the Company’s
22 proprietary methanotroph bioconversion platform as the May Slideshow, and included the following
23 updated slide:
24
25
26
27
28

                                                  -6-
                    Class Action Complaint for Violation of the Federal Securities Laws
            Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 7 of 21




 1
 2
 3
 4
 5
 6
 7
 8         21.    On November 9, 2017, the Company filed a Form 8-K (the “November 8-K”) with
 9 the SEC which announced the Company’s financial results and position for the quarter ending
10 September 30, 2017. Attached to the May 8-K was a press release (the “November Press Release”)
11
   and a slideshow (the “November Slideshow”).
12
           22.   The November Press Release stated the following, in pertinent part, regarding the
13
   Company’s proprietary methanotroph bioconversion platform: “Intrexon’s proprietary
14
   methanotroph bioconversion platform continued to increase yield across multiple products
15
   including 2,3 butanediol, which increased approximately 15% during the quarter, and isobutanol,
16
   which increased 78%[.]”
17
           23.   The November Slideshow included the following slides, touting the Company’s
18
   proprietary methanotroph bioconversion platform and its progress:
19
20
21
22
23
24
25
26
27
28

                                                 -7-
                   Class Action Complaint for Violation of the Federal Securities Laws
             Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 8 of 21




 1
 2
 3
 4
 5
 6
 7
 8          24.    On March 1, 2018, the Company filed a Form 10-K for the year ended December 31,
 9 2017 (the “2017 Annual Report”) with the SEC which provided the Company’s financial results and
10 position. The 2017 Annual Report was signed by Defendants Kirk and Sterling. The 2017 Annual
11 Report contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by
12 Defendants Kirk and Sterling attesting to the accuracy of financial reporting, the disclosure of any
13 material changes to the Company’s internal control over financial reporting, and the disclosure of
14 all fraud.
15          25.    The 2017 Annual Report stated the following, in pertinent part, regarding the
16 Company’s proprietary methanotroph bioconversion platform and its feedstock:
17
18          . . . In energy, we are working to create novel, highly engineered bacteria that utilize
            specific energy feedstocks, typically pipeline grade natural gas, to synthesize
19          commercial end products, such as isobutanol for gasoline blending, 2,3 Butanediol
            for conversion to synthetic rubber and 1,4 Butanediol for polyester. Today these
20          target markets are estimated to represent over $100 billion in aggregate commercial
21          opportunity.

22                                             *       *       *
23
            To date we have proven biological production of six valuable and large market fuel
24          and chemical products. These products are isobutanol for gasoline blending, 2,3
            Butanediol and isoprene for conversion to synthetic rubber, 1,4 Butanediol for
25          polyester, farnesene for diesel fuel and lubricants and isobutyraldehyde for acrylics.
            In aggregate, we estimate that these products represent greater than a $100 billion
26
            market opportunity.
27
            (Emphasis added.)
28

                                                  -8-
                    Class Action Complaint for Violation of the Federal Securities Laws
              Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 9 of 21




 1          26.     The 2017 Annual Report stated the following, in relevant part, regarding the
 2 Company’s controls:
 3
            Based on their evaluation of our disclosure controls and procedures as of December
 4
            31, 2017, our chief executive officer and chief financial officer have concluded that,
 5          as of such date, our disclosure controls and procedures were effective at the
            reasonable assurance level.
 6
                                               *      *       *
 7
 8          Our management assessed the effectiveness of our internal control over financial
            reporting as of December 31, 2017. In making this assessment, our management used
 9          the criteria set forth by the Committee of Sponsoring Organizations of the Treadway
10          Commission (COSO) in Internal Control - Integrated Framework (2013). Based on
            this evaluation, management concluded that our internal control over financial
11          reporting was effective as of December 31, 2017.
12                                             *      *       *
13
            There have been no changes in our internal control over financial reporting during
14          the quarter ended December 31, 2017 that have materially affected, or are reasonably
            likely to materially affect, our internal control over financial reporting.
15
16          (Emphasis added.)

17
            27.     On May 10, 2018, the Company filed a Form 10-Q for the quarter ended March 31,
18
     2018 (“1Q18 10-Q”) with the SEC which provided the Company’s financial results and position.
19
     The 1Q18 10-Q was signed by Defendant Sterling. The 1Q18 10-Q contained signed certifications
20
     pursuant to SOX by Defendants Kirk and Sterling attesting to the accuracy of financial reporting,
21
     the disclosure of any material changes to the Company’s internal control over financial reporting,
22
     and the disclosure of all fraud.
23
            28.     The 1Q18 10-Q contained the Company’s Consolidated Unaudited Financial
24
     Statements which included its deferred revenue and accumulated deficit, stating relevant part:
25
26
27
28

                                                   -9-
                     Class Action Complaint for Violation of the Federal Securities Laws
             Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 10 of 21




 1
 2
 3
 4
 5
 6
 7
 8
 9          29.     The 1Q18-Q listed revenue as $24,025,000 for the period ending March 31, 2018.
10          30.     The 1Q18 10-Q also discussed the Company’s controls and procedures, stating in
11 relevant part: “There has been no change in our internal control over financial reporting during the
12 three months ended March 31, 2018, that has materially affected, or is reasonably likely to
13 materially affect, our internal control over financial reporting.”
14          31.     The statements referenced in ¶¶15-30 above were materially false and/or misleading
15 because they misrepresented and failed to disclose the following adverse facts pertaining to the
16 Company’s business which were known to Defendants or recklessly disregarded by them.
17
   Specifically, Defendants made false and/or misleading statements and/or failed to disclose that: (1)
18
   the Company was using pure methane as feedstock for its announced yields for its methanotroph
19
   bioconversion platform instead of natural gas; (2) yields from natural gas as a feedstock were
20
   substantially lower than the aforementioned pure methane yields; (3) due to the substantial price
21
   difference between pure methane and natural gas, pure methane was not a commercially viable
22
   feedstock; (4) the Company’s financial statements for the quarter ended March 31, 2018 were false
23
   and could not be relied upon; (5) the Company had material weaknesses in its internal controls over
24
   financial reporting; and (6) as a result of the foregoing, Defendants’ public statements were
25
26 materially false and misleading at all relevant times.
27
28

                                                   - 10 -
                     Class Action Complaint for Violation of the Federal Securities Laws
            Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 11 of 21




 1                                     The Truth Begins To Emerge
 2          32.    On August 9, 2018, the Company filed a Form 8-K with the SEC announcing that
 3 previously issued financial statements could no longer be relied upon, stating in relevant part:
 4
                                 Non-reliance on Previously Issued Financial Statements
 5          Item 4.02            or a Related Audit Report or Completed Interim Review
 6          On August 9, 2018, the Audit Committee of the Board of Directors of Intrexon
            Corporation (the “Company”) concluded that a restatement of the unaudited
 7          interim consolidated financial statements included in the Company’s Quarterly
            Report on Form 10-Q for the quarter ended March 31, 2018 (the “Form 10-
 8
            Q”) was required and those financial statements should not be relied upon
 9          because of errors in the Company’s accounting related to the initial adoption, and
            resultant impacts, of Accounting Standards Codification Topic 606, Revenue
10          from Contracts with Customers (“ASC 606”). This conclusion was reached in
            consultation with the Company’s management and the Company’s independent
11
            registered public accounting firm, PricewaterhouseCoopers LLP (“PwC”).
12
            Effective January 1, 2018, the Company adopted ASC 606 using the modified
13          retrospective method. The Company has determined it incorrectly applied certain
            aspects of ASC 606, including gross versus net presentation for payments
14
            pursuant to one of the Company’s contracts and the guidance for contract
15          modifications to a contract that had been modified prior to the adoption of ASC
            606. The Company estimates that these errors have resulted in an overstatement
16          of deferred revenue and accumulated deficit by approximately $67 million as of
            the adoption date, and an overstatement of revenues by approximately
17
            $4 million for the three months ended March 31, 2018. These estimates are
18          based on the Company’s current expectations and are subject to finalization,
            including completion of procedures for the Form 10-Q/A. The Company
19          concluded these errors resulted from a material weakness as it did not maintain
            effective controls over the adoption of ASC 606. As a result, the Company has
20
            reevaluated its assessment of the effectiveness of the Company’s disclosure
21          controls and procedures for the three-months ended March 31, 2018 and has
            concluded that they were not effective.
22
            The Company’s unaudited interim consolidated financial statements as of and for
23
            the quarter ended March 31, 2018 will be restated in an amended Quarterly
24          Report on Form 10-Q/A.

25          (Emphasis added).
26
27
28

                                                  - 11 -
                    Class Action Complaint for Violation of the Federal Securities Laws
             Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 12 of 21




 1           33.     On August 13, 2018, the Company filed a Form 10-Q/A, amending and restating its
 2 previous quarterly report for the period ending March 31, 2018. The Form 10-Q/A included
 3 updated figures for deferred revenue and accumulated deficit:
 4
 5
 6
 7
 8
 9
10
11
12
             34.     The Form 10-Q/A restated revenue as $19,848,000 for the period ended March 31,
13
     2018.
14
             35.     The Form 10-Q/A discussed the Company’s internal controls over financial
15
     reporting, stating in relevant part:
16
17           Material Weakness in Internal Control Over Financial Reporting
18
             A material weakness is a deficiency, or a combination of deficiencies, in internal
19           control over financial reporting, such that there is a reasonable possibility that a
             material misstatement of the annual or interim financial statements will not be
20
             prevented or detected on a timely basis.
21
             We did not maintain effective internal controls related to the adoption of
22           Accounting Standards Codification ("ASC") Topic 606, Revenue from Contracts
             with Customers ("ASC 606"). Specifically, we did not design controls which were
23
             sufficiently precise to identify and account for the impacts of adopting ASC 606
24           on our open exclusive channel collaboration agreements, including gross versus
             net presentation for payments pursuant to one of the Company’s contracts, the
25           guidance for contract modifications to a contract that had been modified prior to
26           the adoption of ASC 606, and the measurement of progress for performance
             obligations satisfied over time. This control deficiency resulted in the
27           misstatement of accumulated deficit, deferred revenue, and collaboration and
             licensing revenues, and restatement of the Company’s consolidated financial
28           statements for the quarter ended March 31, 2018.

                                                    - 12 -
                      Class Action Complaint for Violation of the Federal Securities Laws
             Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 13 of 21




 1
            Additionally, this control deficiency could result in a misstatement of the
 2          aforementioned account balances or disclosures that would result in a material
            misstatement to the annual or interim consolidated financial statements that would
 3          not be prevented or detected. Accordingly, our management has determined that
            this control deficiency constitutes a material weakness.
 4
 5          Changes in Internal Control Over Financial Reporting

 6          The material weakness described above constitutes a change in our internal
 7          control over financial reporting during the three months ended March 31, 2018,
            that has materially affected, or is reasonably likely to materially affect, our
 8          internal control over financial reporting.
 9          (Emphasis added.)
10
11          36.     On March 1, 2019, the Company filed a Form 10-K for the year ended December 31,

12 2018 (the “2018 Annual Report”) with the SEC which provided the Company’s financial results and
13 position. The 2018 Annual Report was signed by Defendants Kirk and Sterling. The 2018 Annual
14 Report contained signed certifications pursuant to SOX by Defendants Kirk and Sterling attesting to
15 the accuracy of financial reporting, the disclosure of any material changes to the Company’s
16 internal control over financial reporting, and the disclosure of all fraud.
17          37.     The 2018 Annual Report stated the following, in pertinent part, regarding the
18 Company’s proprietary methanotroph bioconversion platform and its feedstock:
19      In energy, we are working to create novel, highly engineered bacteria that utilize
        specific energy feedstocks, typically pipeline grade natural gas, to synthesize
20      commercial end products, such as isobutanol for gasoline blending, 2,3 Butanediol
        for conversion to synthetic rubber and 1,4 Butanediol for polyester. In aggregate, the
21      value of such fuel and chemical products are significant, representing the potential of
22      billions of dollars in estimated market opportunity.

23          38.     The 2018 Annual Report did not state that the Company was under investigation by

24 the SEC, but instead stated:
          We may become subject to other claims, assessments and governmental
25        investigations from time to time in the ordinary course of business. Such matters
26        are subject to many uncertainties and outcomes are not predictable with assurance.
          We accrue liabilities for such matters when it is probable that future expenditures
27        will be made and such expenditures can be reasonably estimated. We do not believe
          that any such matters, individually or in the aggregate, will have a material adverse
28        effect on our business, financial condition, results of operations, or cash flows.

                                                   - 13 -
                     Class Action Complaint for Violation of the Federal Securities Laws
             Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 14 of 21




 1          39.     The statements referenced in ¶¶36-38 above were materially false and/or misleading
 2 because they misrepresented and failed to disclose the following adverse facts pertaining to the
 3 Company’s business which were known to Defendants or recklessly disregarded by them.
 4 Specifically, Defendants made false and/or misleading statements and/or failed to disclose that: (1)
 5 the Company was using pure methane as feedstock for its announced yields for its methanotroph
 6
     bioconversion platform instead of natural gas; (2) yields from natural gas as a feedstock were
 7
     substantially lower than the aforementioned pure methane yields; (3) due to the substantial price
 8
     difference between pure methane and natural gas, pure methane was not a commercially viable
 9
     feedstock; (4) the Company was under investigation by the SEC; and (5) as a result of the
10
     foregoing, Defendants’ public statements were materially false and misleading at all relevant times.
11
                                            The Truth Emerges
12
            40.     On March 2, 2020, after market hours, the Company filed a Form 10-K for the year
13
     ended December 31, 2019 (the “2019 Annual Report”) with the SEC which provided the
14
15 Company’s financial results and position.
16          41.     The 2019 Annual Report stated the following, regarding the SEC investigation:
            In October 2018, the Company received a subpoena from the Division of
17          Enforcement of the SEC informing the Company of a non-public, fact-finding
            investigation concerning the Company's disclosures regarding its methane
18
            bioconversion platform. The Company has produced documents to, and met with,
19          the staff of the SEC and is voluntarily cooperating with their investigation. In
            November 2019, the staff of the SEC informed the Company that its investigative
20          work was largely completed. The Company and the staff of the SEC are currently in
21          discussions, and there can be no assurance regarding the ultimate outcome of the
            investigation.
22
            (Emphasis added.)
23
24          42.     On September 25, 2020, the SEC announced the Cease-and-Desist Order which
25 stated, among other things, that:
26         These proceedings involve inaccurate reports concerning the company’s purported
           success converting relatively inexpensive natural gas into more expensive
27         industrial chemicals using a proprietary methane bioconversion (“MBC”)
           program. On May 10, 2017, Intrexon publicly reported progress in the laboratory
28
           converting natural gas into a precursor component of synthetic rubber called “2,3

                                                  - 14 -
                    Class Action Complaint for Violation of the Federal Securities Laws
             Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 15 of 21




            BDO.” Intrexon continued to publicly report the company’s progress converting
 1
            natural gas into 2,3 BDO in August and November 2017, which was important
 2          information for investors and analysts at that time.

 3          Intrexon was primarily using significantly more expensive pure methane for the
            relevant laboratory experiments but was indicating that the results had been achieved
 4
            using natural gas. Natural gas differs from pure methane in that it contains chemicals
 5          that inhibit the bioconversion process. As a result, the Forms 8-K Intrexon
            furnished with the Commission on May 10, August 9 and November 9, 2017 were
 6          inaccurate under Section 13(a) of the Exchange Act and Rules 13a-11 and 12b-20
 7          promulgated thereunder.

 8          (Emphasis added.)
 9
            43.    The Cease-and-Desist Order further explained that:
10          Intrexon pitched the MBC program privately to numerous potential business partners
11          over the course of 2017 and 2018. A number of these potential partners performed
            due diligence on the MBC program including reviewing lab results and plans for
12          commercialization. Intrexon has not yet found a partner for the MBC program.
            Intrexon worked on the feedstock issue with some success throughout 2018 and 2019
13          but never developed the MBC program to commercial scale.
14
            44.     As a result of Defendants’ wrongful acts and omissions, and the decline in the
15
16 market value of the Company’s securities, Plaintiff and other Class members have suffered
17 significant losses and damages.
            45.     Plaintiffs did not discover, and a reasonably diligent plaintiff would not have
18
19 discovered, facts sufficient to adequately plead Defendants’ scienter until after the publication of
20 the Cease-and-Desist Order on September 25, 2020.
                            PLAINTIFF’S CLASS ACTION ALLEGATIONS
21
            46.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
22
     Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise
23
     acquired the publicly traded securities of the Company during the Class Period (the “Class”); and
24
     were damaged upon the revelation of the alleged corrective disclosures. Excluded from the Class
25
     are Defendants herein, the officers and directors of the Company, at all relevant times, members of
26
     their immediate families and their legal representatives, heirs, successors or assigns and any entity
27
     in which Defendants have or had a controlling interest.
28

                                                   - 15 -
                     Class Action Complaint for Violation of the Federal Securities Laws
             Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 16 of 21




 1          47.     The members of the Class are so numerous that joinder of all members is
 2 impracticable. Throughout the Class Period, the Company’s securities were actively traded on the
 3 NYSE or the NASDAQ. While the exact number of Class members is unknown to Plaintiff at this
 4 time and can be ascertained only through appropriate discovery, Plaintiff believes that there are
 5 hundreds or thousands of members in the proposed Class. Record owners and other members of the
 6 Class may be identified from records maintained by the Company or its transfer agent and may be
 7 notified of the pendency of this action by mail, using the form of notice similar to that customarily
 8 used in securities class actions.
 9          48.     Plaintiff’s claims are typical of the claims of the members of the Class as all
10 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of federal
11 law that is complained of herein.
12          49.     Plaintiff will fairly and adequately protect the interests of the members of the Class
13 and has retained counsel competent and experienced in class and securities litigation. Plaintiff has
14 no interests antagonistic to or in conflict with those of the Class.
15          50.     Common questions of law and fact exist as to all members of the Class and
16 predominate over any questions solely affecting individual members of the Class. Among the
17 questions of law and fact common to the Class are:
18          •       whether the federal securities laws were violated by Defendants’ acts as alleged
19                  herein;
20          •       whether statements made by Defendants to the investing public during the Class
21                  Period misrepresented material facts about the financial condition, business,
22                  operations, and management of the Company;
23          •       whether Defendants’ public statements to the investing public during the Class
24                  Period omitted material facts necessary to make the statements made, in light of the
25                  circumstances under which they were made, not misleading;
26          •       whether the Individual Defendants caused the Company to issue false and misleading
27                  SEC filings and public statements during the Class Period;
28

                                                   - 16 -
                     Class Action Complaint for Violation of the Federal Securities Laws
             Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 17 of 21




 1          •      whether Defendants acted knowingly or recklessly in issuing false and misleading
 2                 SEC filings and public statements during the Class Period;
 3          •      whether the prices of the Company’s securities during the Class Period were
 4                 artificially inflated because of the Defendants’ conduct complained of herein; and
 5          •      whether the members of the Class have sustained damages and, if so, what is the
 6                 proper measure of damages.
 7          51.    A class action is superior to all other available methods for the fair and efficient
 8 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the
 9 damages suffered by individual Class members may be relatively small, the expense and burden of
10 individual litigation make it impossible for members of the Class to individually redress the wrongs
11 done to them. There will be no difficulty in the management of this action as a class action.
12          52.    Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-
13 on-the-market doctrine in that:
14          •      Defendants made public misrepresentations or failed to disclose material facts during
15                 the Class Period;
16          •      the omissions and misrepresentations were material;
17          •      the Company’s securities are traded in efficient markets;
18          •      the Company’s securities were liquid and traded with moderate to heavy volume
19                 during the Class Period;
20          •      the Company traded on the NYSE or the NASDAQ, and was covered by multiple
21                 analysts;
22          •      the misrepresentations and omissions alleged would tend to induce a reasonable
23                 investor to misjudge the value of the Company’s securities; and
24          •      Plaintiff and members of the Class purchased and/or sold the Company’s securities
25                 between the time the Defendants failed to disclose or misrepresented material facts
26                 and the time the true facts were disclosed, without knowledge of the omitted or
27                 misrepresented facts.
28

                                                  - 17 -
                    Class Action Complaint for Violation of the Federal Securities Laws
             Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 18 of 21




 1           53.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a
 2 presumption of reliance upon the integrity of the market.
 3           54.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption
 4 of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v. United
 5 States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in their
 6 Class Period statements in violation of a duty to disclose such information, as detailed above.
 7                                                   COUNT I
 8                       Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                                             Against All Defendants
 9
             55.     Plaintiff repeats and realleges each and every allegation contained above as if fully
10
     set forth herein.
11
             56.     This Count is asserted against the Company and the Individual Defendants and is
12
     based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated
13
     thereunder by the SEC.
14
             57.     During the Class Period, the Company and the Individual Defendants, individually
15
     and in concert, directly or indirectly, disseminated or approved the false statements specified above,
16
     which they knew or deliberately disregarded were misleading in that they contained
17
     misrepresentations and failed to disclose material facts necessary in order to make the statements
18
     made, in light of the circumstances under which they were made, not misleading.
19
             58.     The Company and the Individual Defendants violated §10(b) of the 1934 Act and
20
     Rule 10b-5 in that they:
21
             •       employed devices, schemes and artifices to defraud;
22
             •       made untrue statements of material facts or omitted to state material facts necessary
23
                     in order to make the statements made, in light of the circumstances under which they
24
                     were made, not misleading; or
25
             •       engaged in acts, practices and a course of business that operated as a fraud or deceit
26
                     upon plaintiff and others similarly situated in connection with their purchases of the
27
                     Company’s securities during the Class Period.
28

                                                       - 18 -
                         Class Action Complaint for Violation of the Federal Securities Laws
             Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 19 of 21




 1          59.     The Company and the Individual Defendants acted with scienter in that they knew
 2 that the public documents and statements issued or disseminated in the name of the Company were
 3 materially false and misleading; knew that such statements or documents would be issued or
 4 disseminated to the investing public; and knowingly and substantially participated, or acquiesced in
 5 the issuance or dissemination of such statements or documents as primary violations of the
 6 securities laws. These defendants by virtue of their receipt of information reflecting the true facts of
 7 the Company, their control over, and/or receipt and/or modification of the Company’s allegedly
 8 materially misleading statements, and/or their associations with the Company which made them
 9 privy to confidential proprietary information concerning the Company, participated in the
10 fraudulent scheme alleged herein.
11          60.      Individual Defendants, who are the senior officers and/or directors of the Company,
12 had actual knowledge of the material omissions and/or the falsity of the material statements set forth
13 above, and intended to deceive Plaintiff and the other members of the Class, or, in the alternative,
14 acted with reckless disregard for the truth when they failed to ascertain and disclose the true facts in
15 the statements made by them or other personnel of the Company to members of the investing
16 public, including Plaintiff and the Class.
17          61.     As a result of the foregoing, the market price of the Company’s securities was
18 artificially inflated during the Class Period. In ignorance of the falsity of the Company’s and the
19 Individual Defendants’ statements, Plaintiff and the other members of the Class relied on the
20 statements described above and/or the integrity of the market price of the Company’s securities
21 during the Class Period in purchasing the Company’s securities at prices that were artificially
22 inflated as a result of the Company’s and the Individual Defendants’ false and misleading
23 statements.
24          62.     Had Plaintiff and the other members of the Class been aware that the market price of
25 the Company’s securities had been artificially and falsely inflated by the Company’s and the
26 Individual Defendants’ misleading statements and by the material adverse information which the
27 Company’s and the Individual Defendants did not disclose, they would not have purchased the
28 Company’s securities at the artificially inflated prices that they did, or at all.

                                                   - 19 -
                     Class Action Complaint for Violation of the Federal Securities Laws
             Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 20 of 21




 1          63.      As a result of the wrongful conduct alleged herein, Plaintiff and other members of
 2 the Class have suffered damages in an amount to be established at trial.
 3          64.     By reason of the foregoing, the Company and the Individual Defendants have
 4 violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the
 5 Plaintiff and the other members of the Class for substantial damages which they suffered in
 6 connection with their purchases of the Company’s securities during the Class Period.
 7                                               COUNT II
 8                             Violation of Section 20(a) of The Exchange Act
                                     Against The Individual Defendants
 9
            65.     Plaintiff repeats and realleges each and every allegation contained in the foregoing
10
     paragraphs as if fully set forth herein.
11
            66.     During the Class Period, the Individual Defendants participated in the operation and
12
     management of the Company, and conducted and participated, directly and indirectly, in the
13
     conduct of the Company’s business affairs. Because of their senior positions, they knew the adverse
14
     non-public information regarding the Company’s business practices.
15
            67.     As officers and/or directors of a publicly owned company, the Individual Defendants
16
     had a duty to disseminate accurate and truthful information with respect to the Company’s financial
17
     condition and results of operations, and to correct promptly any public statements issued by the
18
     Company which had become materially false or misleading.
19
            68.     Because of their positions of control and authority as senior officers, the Individual
20
     Defendants were able to, and did, control the contents of the various reports, press releases and
21
     public filings which the Company disseminated in the marketplace during the Class Period.
22
     Throughout the Class Period, the Individual Defendants exercised their power and authority to
23
     cause the Company to engage in the wrongful acts complained of herein. The Individual Defendants
24
     therefore, were “controlling persons” of the Company within the meaning of Section 20(a) of the
25
     Exchange Act. In this capacity, they participated in the unlawful conduct alleged which artificially
26
     inflated the market price of the Company’s securities.
27
            69.     Each of the Individual Defendants, therefore, acted as a controlling person of the
28
     Company. By reason of their senior management positions and/or being directors of the Company,
                                                   - 20 -
                     Class Action Complaint for Violation of the Federal Securities Laws
             Case 3:20-cv-06936 Document 1 Filed 10/05/20 Page 21 of 21




 1 each of the Individual Defendants had the power to direct the actions of, and exercised the same to
 2 cause, the Company to engage in the unlawful acts and conduct complained of herein. Each of the
 3 Individual Defendants exercised control over the general operations of the Company and possessed
 4 the power to control the specific activities which comprise the primary violations about which
 5 Plaintiff and the other members of the Class complain.
 6          70.     By reason of the above conduct, the Individual Defendants are liable pursuant to
 7 Section 20(a) of the Exchange Act for the violations committed by the Company.
 8                                        PRAYER FOR RELIEF
 9          WHEREFORE, Plaintiff demands judgment against Defendants as follows:

10          A.      Determining that the instant action may be maintained as a class action under Rule

11 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;
12          B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

13 of the acts and transactions alleged herein;
14          C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

15 judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and
16          D.      Awarding such other and further relief as this Court may deem just and proper.

17                                   DEMAND FOR TRIAL BY JURY
18          Plaintiff hereby demands a trial by jury.
19
20          Dated: October 5, 2020                Respectfully submitted,

21                                                THE ROSEN LAW FIRM, P.A.
22                                                /s/Laurence M. Rosen
                                                  Laurence M. Rosen, Esq. (SBN 219683)
23                                                355 S. Grand Avenue, Suite 2450
                                                  Los Angeles, CA 90071
24                                                Telephone: (213) 785-2610
25                                                Facsimile: (213) 226-4684
                                                  Email: lrosen@rosenlegal.com
26
                                                  Counsel for Plaintiff
27
28

                                                   - 21 -
                     Class Action Complaint for Violation of the Federal Securities Laws
